DETAILED ACTION
Examiner’s amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marc Macenko on 01/13/2022.

					IN THE CLAIMS		
1.	(Currently Amended) A method operation of a wireless device in a network having a primary serving cell and a secondary serving cell, the method comprising:
in response to receiving a Downlink, DL, transmission from the primary serving cell, providing a Hybrid Automatic Repeat Request, HARQ, feedback to the primary serving cell instead of to the secondary serving cell; and
in response to receiving a DL transmission from the secondary serving cell, providing the HARQ feedback to the secondary serving cell instead of to the primary serving cell.

2.	(Original) A method of operation of a wireless device, comprising:
determining whether the wireless device has a valid Uplink, UL, grant in a subframe on a cell, the cell operating in an unlicensed frequency spectrum; 

upon determining that the wireless device does not have a valid UL grant, sending pending Downlink, DL, HARQ feedback on a UL control channel upon a successful short Listen-Before-Talk, LBT, operation.

3.	(Original) The method of claim 2 wherein the uplink control channel is a long uplink control channel.

4.	(Currently Amended) A method of operation of a wireless device, comprising:
skipping Uplink, UL, Listen-Before-Talk, LBT, before a UL transmission in a subframe on a cell operating in an unlicensed frequency spectrum in response to the wireless device performing the UL transmission in a preceding subframe and receiving an explicit indication that skipping the UL LBT is permitted;
wherein the UL transmission in the preceding subframe was a Physical Uplink Shared Channel, PUSCH, or a Physical Uplink Control Channel, PUCCH.

5.	(Original) The method of claim 4 wherein the UL transmission in the preceding subframe was a Physical Uplink Shared Channel, PUSCH, transmission.

6.	(Original) The method of claim 4 wherein the UL transmission in the preceding subframe was a long Physical Uplink Control Channel, PUCCH, transmission.

7.	(Previously Presented) A method of operation of a wireless device, comprising:
performing an Uplink, UL, Listen-Before-Talk, LBT, operation at a beginning of a UL subframe rather than at the end of a preceding subframe; and 
not performing the UL LBT prior to the beginning of the UL subframe.

8.	(Currently Amended) A method of operation of a wireless device, comprising:
in response to the wireless device receiving an indication of a shortened Downlink, DL, subframe, sending pending Hybrid Automatic Repeat Request, HARQ, feedback on a short Uplink, UL, control channel on a cell operating in an unlicensed frequency spectrum;
wherein the wireless device does not need to perform Listen-Before-Talk, LBT, prior to sending the pending HARQ feedback on the short UL control channel.

9-11.	(Canceled) 

12.	(Original) A method of operating a wireless device, comprising:
determining that the wireless device has a valid Uplink, UL, grant;
starting an UL Hybrid Automatic Repeat Request, HARQ, feedback timer in a subframe of an UL transmission that corresponds to the UL grant; and
starting a Discontinuous Reception, DRX, retransmission timer upon expiration of the UL HARQ feedback timer.



14.	(Original) A wireless device, comprising:
processing circuitry and memory collectively configured to:
determine that the wireless device has a valid Uplink, UL, grant;
start an UL Hybrid Automatic Repeat Request, HARQ, feedback timer in a subframe of an UL transmission that corresponds to the UL grant; and
start a Discontinuous Reception, DRX, retransmission timer upon expiration of the UL HARQ feedback timer.

15.	(Original) The wireless device of claim 14, wherein the processing circuitry and memory are further configured to remain in DRX active time as long as the DRX retransmission timer is running.

16.	(New) A method of operation of a wireless device, comprising:
in response to the wireless device receiving an indication of a shortened Downlink, DL, subframe, sending pending Hybrid Automatic Repeat Request, HARQ, feedback on a short Uplink, UL, control channel on a cell operating in an unlicensed frequency spectrum; and
determining short UL control channel resources on which to send the pending HARQ feedback.

.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8, 12-17 are allowed.
Claims 1, 2, 4, 8, 12, 14 and 16 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose upon determining that the wireless device has a valid UL grant, multiplexing pending Hybrid Automatic Repeat Request, HARQ, feedback onto a UL shared channel; and upon determining that the wireless device does not have a valid UL grant, sending pending Downlink, DL, HARQ feedback on a UL control channel upon a successful short Listen-Before-Talk, LBT, operation.
It is noted that the closest prior art, Damnjanovic et al. (US 20150049708, Feb. 19, 2015) shows when the sequence number corresponding to the data frame is received by the UE in a specified order (e.g., numerical order), a HARQ feedback of the DL HARQ receive, from the UE, HARQ feedback for the one or more data subframes.
It is noted that the closest prior art, FUKUTA et al. (US 20170238320, Aug. 17, 2017) shows the PCell (primary serving cell) in licensed spectrum and the SCell (secondary serving cell) in unlicensed spectrum are synchronized in accordance to the current CA requirements ((i.e., based on regulatory power limits) operate in unlicensed spectrum and is either DL-only or contains both the UL and the DL.


The terminal disclaimer filed on 01/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat# No. 10355830 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is 571-270-3943.  The examiner can normally be reached on Monday to Friday from 8:30 AM to 5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/IQBAL ZAIDI/